 1   STEVEN T. GUBNER – Bar No. 156593
     JASON B. KOMORSKY – Bar No. 155677
 2   JESSICA L. BAGDANOV – Bar No. 281020
     JESSICA S. WELLINGTON – Bar No. 324477
 3   BRUTZKUS GUBNER
     21650 Oxnard Street, Suite 500
 4   Woodland Hills, CA 91367
     Telephone: (818) 827-9000
 5   Facsimile: (818) 827-9099
     Email:     sgubner@bg.law
 6              jkomorsky@bg.law
                jbagdanov@bg.law
 7              jwellington@bg.law
 8   Attorneys for Michael G. Kasolas, Liquidating Trustee
     For the Robert Brower, Sr. Liquidating Trust
 9
                                UNITED STATES BANKRUPTCY COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13
     In re                                             Case No. 15-50801 MEH
14
     ROBERT BROWER, SR.,                               Chapter 11
15
                           Debtor.
                                                       Adv. Case No. 21-05029
16

17
     MICHAEL G. KASOLAS, solely in his                 CERTIFICATE OF SERVICE
18   capacity as the Liquidating Trustee for the
     Robert Brower, Sr. Liquidating Trust,
19
                             Plaintiff,
20
     v.
21
     PATRICIA BROWER, solely as trustee of the
22   BROWER TRUST (2015), dated June 30,
     2015; GREAT AMERICAN WINERIES,
23   INC., a California corporation; DEERLEAF
     HOLDINGS, INC., a Delaware corporation;
24   ROBERT BROWER, JR., an individual;
     MED-VENTURE INVESTMENTS, LLC, a
25   California limited liability company;
     AURORA CAPITAL ADVISORS, a
26   California general partnership; RICHARD
     BABCOCK, an individual and general partner
27   of Aurora Capital Advisors; ANTHONY
     NOBLES, an individual and general partner of
28   Aurora Capital Advisors; COASTAL WINE
     SERVICES, LLC, a California limited liability

                                                       1
 Case: 21-05029       Doc# 9     Filed: 07/29/21     Entered: 07/29/21 16:09:51   Page 1 of 5
 1   company; WILFORD BUTCH LINDLEY, an
     individual; POHANKA OF SALISBURY,
 2   INC.; a Maryland corporation, JAURIGUE
     LAW GROUP, a California professional
 3   corporation dba JLG Lawyers; JOHNSON,
     ROVELLA, RETTERER, ROSENTHAL &
 4   GILLES, LLP, a limited liability partnership;
     and OLDFIELD CREELY, LLP, a limited
 5   liability partnership,
 6                          Defendants.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       2
 Case: 21-05029      Doc# 9     Filed: 07/29/21      Entered: 07/29/21 16:09:51   Page 2 of 5
 1                                     CERTIFICATE OF SERVICE
 2          I, JESSICA STUDLEY, certify that service of following documents:
 3          1. COMPLAINT FOR: (1) AVOIDANCE OF POST PETITION TRANSFERS
               PURSUANT TO 11 U.S.C. § 549; (2) AVOIDANCE OF FRAUDULENT
 4
               TRANSFERS PURSUANT TO CAL. CIV. CODE §§ 3439.04, 3439.07, 3439.08; (3)
 5             RECOVERY OF AVOIDED TRANSFERS FOR BENEFIT OF ESTATE
               PURSUANT TO 11 U.S.C. §§ 550 AND 551; (4) TURNOVER OF ESTATE
 6             ASSETS PURSUANT TO 11 U.S.C. § 542; (5) ACCOUNTING; (6) BREACH OF
               FIDUCIARY DUTY; (7) AIDING AND ABETTING BREACH OF FIDUCIARY
 7             DUTY; AND (8) DISGORGEMENT PURSUANT TO 11 U.S.C. § 330 (9)
 8
               CONVERSION
            2. CORRECTED SUMMONS AND NOTICE OF SCHEDULING CONFERENCE IN
 9             AN ADVERSARY PROCEEDING
            3. CORRECTED DISCOVERY ORDER
10          4. ADR CERTIFICATION
11
            was made on July 29, 2021 by:
12
            Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:
13
            (SEE ATTACHED SERVICE LIST)
14
            Personal Service: By leaving the process with defendant or with an offier or agent of
15          defendant at:
16          Overnight Delivery: By enclosing in a UPS envelope for next day delivery.
17
            Certified Mail Service on an Insured Depository Institution: By sending the process by
18          certified mail addresses to the following officer of the defendant at:

19          Email: The defendant’s counsel was served by email as follows:
20

21
   If service was made by personal service, by residence service, or pursuant to state law, I further
   certify that I am, and at all times, during the service of process was, not less than 18 years of age and
22 not a party to the matter concerning which service of process was made.

23          Under penalty of perjury, I declare that the foregoing is true and correct.
24   Date: July 29, 2021
25
                                           ______________________________
26                                               JESSICA STUDLEY
                                                   Brutzkus Gubner
27
                                                   21650 Oxnard Street, Suite 500
28                                                 Woodland Hills, CA 91367


                                                       3
 Case: 21-05029       Doc# 9     Filed: 07/29/21     Entered: 07/29/21 16:09:51           Page 3 of 5
 1                                         SERVICE LIST
 2

 3 Patricia Brower                                  Great American Wineries, Inc.
   2 Christopher Court                              Attn: Robert Brower Jr., agent for service of
 4 Flanders, NJ 07836                               process
                                                    28088 Barn Court
 5
                                                    Carmel CA 93923
 6
   Great American Wineries, Inc.                    Deerleaf Holdings, Inc.
 7 c/o Robert Brower Jr., President                 c/o United States Corporation Agents, Inc.
   2511 Garden Road, Suite B-100                    221 N BROAD ST, SUITE 3A
 8 Monterey CA 93940                                Middletown DE 19709
 9
   Deerleaf Holdings, Inc.                          Robert Brower, Jr.
10 c/o Robert Brower Jr., President                 25 Sunderland Lane
   25 Sunderland Lane                               Katonah, NY 10536
11 Katonah, NY 10536

12
   Med-Venture Investments, LLC                     Med-Venture Investments, LLC
13
   Attn: Rhonda Nobles, agent for service of        Attn: Anthony Nobles, Managing Member
   process                                          17080 Newhope Street
14 17080 Newhope St.                                Fountain Valley, CA 92708-4206
   Fountain Valley CA 92708
15
   Aurora Capital Advisors                          Aurora Capital Advisors
16
   Attn: Anthony Nobles and Richard Babcock,        Attn: Richard Babcock, Partner
17 Partners                                         245 Woodscape Ct.
   18101 Von Karman, Suite 230                      Alpharetta, GA 30022-3245
18 Irvine CA 92612

19
   Aurora Capital Advisors                          Richard Babcock
20
   Attn: Anthony Nobles, Partner                    245 Woodscape Ct.
21 17080 Newhope Street                             Alpharetta, GA 30022-3245
   Fountain Valley, CA 92708-4206
22
     Anthony Nobles                                 Coastal Wine Services, LLC
23   17080 Newhope Street                           Attn: Willford Brooks Lindley, agent for service
     Fountain Valley, CA 92708-4206                 of process
24
                                                    340 El Camino Real South
25                                                  Salinas CA 93901

26 WILLFORD BUTCH LINDLEY                           Pohanka of Salisbury, Inc.
   340 EL CAMINO REAL SOUTH                         Attn: Neal Johnson, agent for service of process
27 SALINAS CA 93901                                 1772 Ritchie Station Court
                                                    Capitol Heights MD 20743
28



                                                   4
 Case: 21-05029     Doc# 9     Filed: 07/29/21   Entered: 07/29/21 16:09:51      Page 4 of 5
 1 Pohanka of Salisbury, Inc.                        Jaurigue Law Group
   Attn: Paul Eaton, Chief Operating Officer         Attn: Michael Jaurigue, Managing Shareholder
 2 2013 North Salisbury Blvd.                        300 W Glenoaks Blvd. #300
   Salisbury, MD 21801                               Glendale, CA 91202
 3

 4 Johnson, Rovella, Retterer, Rosenthal & Gilles,   Johnson, Rovella, Retterer, Rosenthal & Gilles,
   LLP                                               LLP
 5 Attn: Paul Rovella, Managing Partner              Attn: David W. Balch and Stephan A. Barber
   530 San Benity Street, Ste 202                    318 Cayuga Street
 6 Hollister, CA 95023                               Salinas CA 93901
 7
   Oldfield Creely, LLP                              Oldfield Creely, LLP
 8 Attn: Douglas Oldfield, Member                    Attn: Andrew Creely, Member
   26619 Carmel Center Pl # 202                      26619 Carmel Center Pl # 202
 9 Carmel-By-The-Sea, CA 93923                       Carmel-By-The-Sea, CA 93923
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   5
 Case: 21-05029      Doc# 9    Filed: 07/29/21   Entered: 07/29/21 16:09:51      Page 5 of 5
